            Case 8:17-cr-00345-PX Document 65 Filed 07/28/20 Page 1 of 5




                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

UNITED STATES OF AMERICA,                                *

       Plaintiff,                                        *
v.                                                                       Crim. No. PX-17-345

                                                         *
Gregory Allen Adona,

        Defendant.                                       *

*       *       *        *       *       *       *           *    *       *        *       *

                             MEMORANDUM OPINION AND ORDER

        Defendant Gregory Allen Adona is currently in the custody of the Federal Bureau of

Prisons serving a 66-month incarceration term after having pleaded guilty to two counts of possession

with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841, and one count of

possession of a firearm in furtherance of a drug trafficking offense, in violation of 18 U.S.C. §

924(c). Pending before the Court is Adona’s motion for compassionate release brought pursuant

to 18 U.S.C. § 3582(c) and in light of the COVID-19 pandemic. ECF No. 61. The

Government has responded. ECF No. 63. No hearing is necessary. See Loc. R. 105.6 (D. Md.

2018). For the reasons that follow, the motion is denied.

I.      BACKGROUND

        On May 25, 2018, Adona pleaded guilty to the above described offenses and admitted to

possessing with intent to distribute the 110 grams of crack cocaine seized from his home and car.

Law enforcement also seized two loaded firearms and paraphernalia consistent with cocaine

distribution. ECF No. 44 at ¶¶ 9-13. After conducting a full hearing, the Court sentenced Adona

                                                     1
          Case 8:17-cr-00345-PX Document 65 Filed 07/28/20 Page 2 of 5



66 months’ imprisonment followed by five years’ supervised release. ECF No. 59

        On July 17, 2020, Adona, through counsel, filed his motion for compassionate release.

ECF No. 61. In it, Adona characterizes himself as a “vulnerable inmate” with a “high

likelihood of death” if he contracts COVID-19. Id. Adona stresses that he suffers from

diabetes, emphysema, hypertension and obesity, all of which put him at heightened risk

for adverse outcomes were he to become infected. Id. at 2.

        The Government rightfully highlights that Adona provides no record medical

evidence supporting his representations. In fact, Adona’s BOP medical records belie that

he has diabetes or emphysema. ECF No. 63-3. Rather, the BOP records note that Adona

is obese and has had a recent spike in blood pressure that is currently controlled. Adona’s

Presentence Report (PSR) likewise did not note any of these illnesses and instead reports

that the time of Adona’s sentencing, he had no history of any ailments whatsoever. ECF

No. 44 ¶ 69.

II.     DISCUSSION

        The Court’s power to modify Adona’s sentence is governed exclusively by 18 U.S.C. §

3582. See United States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010) (stating that a court

“may not modify a term of imprisonment once it has been imposed” unless expressly permitted

by statute); see also United States v. Cunningham, 554 F.3d 703, 708 (7th Cir. 2009) (“[T]here

is no ‘inherent authority’ for a district court to modify a sentence as it pleases; indeed a district

court’s discretion to modify a sentence is an exception to [§ 3582’s] general rule [barring

modification].”). Section 3582(c) provides that a court “may not modify a term of

imprisonment once it has been imposed,” except under certain limited circumstances to include

where “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. §§ 3582(c).

                                                  2
          Case 8:17-cr-00345-PX Document 65 Filed 07/28/20 Page 3 of 5



       Where a court modifies a sentence based on “extraordinary and compelling reasons”

akin to the relief Adona seeks, it can only do so “upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility.” Id. § 3582(c)(1)(A).

       If the Bureau of Prisons does not bring such a motion, a defendant may petition the

Court for relief on the grounds that extraordinary and compelling reasons warrant release.

See, e.g., United States v. Richardson, Crim. No. JKB-09-0288, 2020 WL 3267989, at *2 (D.

Md. June 6, 2020). If the Court determines that such extraordinary and compelling reasons

have been established, the Court must next consider the sentencing factors set forth in 18

U.S.C. § 3553(a). These factors include: “(1) [Defendant’s] personal history and

characteristics; (2) his sentence relative to the nature and seriousness of his offense; (3) the

need for a sentence to provide just punishment, promote respect for the law, reflect the

seriousness of the offense, deter crime, and protect the public; (4) the need for rehabilitative

services; (5) the applicable guideline sentence; and (6) the need to avoid unwarranted

sentencing disparities among similarly-situated defendants.” United States v. Bryant, Crim.

No. CCB-95-202-3, 2020 WL 2085471, at *4 (D. Md. Apr. 30, 2020).

      To be sure, courts have concluded that a defendant with such conditions as

hypertension, diabetes and respiratory ailments may satisfy the “extraordinary and

compelling reasons” for release in light of COVID. See, e.g., United States v. Lewin, Crim.

No. SAG-15-198, 2020 WL 3469516, at *3 (D. Md. June 25, 2020). Here, however, Adona

has failed to sustain this burden. The Court has reviewed his BOP medical records and,

                                                  3
         Case 8:17-cr-00345-PX Document 65 Filed 07/28/20 Page 4 of 5



contrary to his representations, no record evidence supports that he suffers from diabetes or

emphysema. And although he was recently diagnosed with hypertension, it appears to be

under control and has not resulted in any clinical symptoms of the disease. ECF No. 63-2.

Adona’s PSR also underscores that apart from this most recent elevation in blood pressure,

he has enjoyed good health. ECF No. 44 ¶ 69. Moreover, the facility where Adona is

housed, FCI Petersburg Low, fortunately has experienced no COVID positives among its

inmates. See https://www.bop.gov/coronavirus. Accordingly, Adona has failed to

demonstrate that he is at a substantially greater risk of contracting COVID or suffering

adverse outcomes as a result. Cf. United States v. Hart, Crim. No. JKB-16-429, 2020 WL

4193965, at *2 (D. Md. Jul. 7, 2020) (defendant “failed to provide evidence establishing that

he has a medical condition rendering him uniquely susceptible to COVID-19”).

      Alternatively, Adona has not satisfied this Court that release is warranted when

considering the § 3553(a) factors. The seriousness of Adona’s criminal offense cannot be

understated. He pleaded guilty to possession with intent to distribute cocaine and possession

of a firearm in furtherance of a drug trafficking crime. ECF No. 44 at 1. He had previously

sustained convictions for carrying a handgun and possession with intent to distribute cocaine.

Id. at ¶¶ 39, 41 42, 44. One such conviction was a federal distribution offense for which he

served 37 months in BOP custody. Id. ¶ 44. Yet Adona continued to engage in the same

criminal conduct, seemingly undeterred. Thus, even when considering Adona’s history and

characteristics as detailed in his motion, the prison sentence must remain unchanged to

account for the seriousness of the offense, protect the public, avoid unwarranted disparities

and promote respect for the law.

IV.   CONCLUSION


                                               4
         Case 8:17-cr-00345-PX Document 65 Filed 07/28/20 Page 5 of 5



       For the foregoing reasons, it is ordered by the United States District Court for the

District of Maryland that the Petition for Compassionate Relief, ECF No. 61, is DENIED.


Date: July 28, 2020
                                                                        /S/
                                                         PAULA XINIS
                                                         United States District Judge




                                                5
